Case 2:19-cv-03841-JMA-AKT Document1 Filed 07/02/19 Page 1 of 8 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
TRUSTEES OF LABORERS UNION LOCAL NO. 1298 Docket No.: [ q 7 Zz SY
OF NASSAU AND SUFFOLK COUNTIES BENEFIT
FUNDS,

Plaintiffs,

-against-
COMPLAINT

ROADWORK AHEAD, INC.

Defendant.

x

 

Plaintiff Trustees of Laborers Union Local No. 1298 of Nassau and Suffolk Counties
Benefit Funds (hereinafter “Funds”) by their attorneys Barnes, Iaccarino & Shepherd LLP, allege
as follows: |

JURISDICTION AND VENUE

1. This action is based on Section 301 of the Labor Management Relations Act of
1947 (hereinafter “Taft-Hartley Act”) (29 U.S.C. Section 185) and Sections 502(a)(3) and Section
515 of the Employee Retirement Income Security Act, as amended (hereinafter “ERISA”) (29
U.S.C, Sections 1132(a)(3) and 1145).

2. Jurisdiction over this action is conferred upon this Court by Section 301 of the Taft-
Hartley Act (29 U.S.C. Section 185) and Sections 502(e)(1) and 502(f) of ERISA (29 U.S.C.
Sections 1132(e)(1) and 1132(f)), and derivative jurisdiction is conferred upon this Court by 28
U.S.C. Sections 1331 and 1337.

3. Venue properly lies in this District under Section 502(e)(2) of ERISA (29 U.S.C.
Section 1132(e)(2)), Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185), and 28 U.S.C.

Section 1391(b).
Case 2:19-cv-03841-JMA-AKT Document1 Filed 07/02/19 Page 2 of 8 PagelD #: 2

4, This is an action brought by the respective Trustees of the Funds, in their fiduciary
capacity, for monetary damages and injunctive and other equitable relief under ERISA, and for
breach of contract to secure performanc’e by an Employer of specific statutory and contractual
obligations of Defendant, ROADWORK AHEAD, INC. (hereinafter “Employer” or “Defendant”)
to submit contribution reports and/or fringe benefit contributions to Plaintiffs.

PARTIES

5. The Plaintiff Trustees are, at all relevant times, fiduciaries of a jointly administered,
multi-employer, labor management, trust funds as defined by Section 3(21)(A) and 502(a)(3) of
ERISA (29 U.S.C. Sections 1002(21)(A) and 1132(a)(3)). The Funds are established and
maintained by the LABORERS UNION LOCAL NO. 1298 OF NASSAU AND SUFFOLK
COUNTIES (hereinafter “Union”) and various employers, pursuant to the terms of the Collective
Bargaining Agreements and Trust Indentures in accordance with Section 302(c)(5)(1) of the Taft-
Hartley Act (29 U. S.C. Section 186(c)(5)). The Funds are employee benefit plans within the
meaning of Sections 3(1), 3(2), 3(3) and 502(d)(1) of ERISA (29 U.S.C. Sections 1002 3(1), 3(2),
3(3) and 1132(d)(1)), and multi-employer plans within the meaning of Sections 3(37) and 515 of
ERISA (29 U.S.C. Sections 1002(37) and 1145). Plaintiffs are Trustees of the Funds and the Plan
Sponsor within the meaning of Section (3)(16)(B)(iii) of ERISA (29 U.S.C. Section
1002(16)(B)(iii)).

6. The Funds provide fringe benefits to eligible employees, retirees, and their
dependents, on whose behalf the Employer is required to contribute to the Funds, pursuant to the
Collective Bargaining Agreement (hereinafter “C.B.A.””) between the Employer and the Union, of
which the Funds are third-party beneficiaries. The Funds are authorized to collect fringe benefit

contributions, which include but are not limited to payments for life insurance, hospitalization,
Case 2:19-cv-03841-JMA-AKT Document1 Filed 07/02/19 Page 3 of 8 PagelD #: 3

medical care, and pension benefits, on behalf of the employees of the Employer, and Plaintiff
Trustees, as fiduciaries of the Funds, are authorized to maintain suit as independent legal entities
under Section 502(d)(1) of ERISA (29 U.S.C. Section 1132(d)(1)) and are obligated to bring
actions to enforce the provisions of the C.B.A. and Trust Indentures that concern employee benefit
rights.

7. The Funds’ principal office is located and administered at 681 Fulton Avenue,
Hempstead, New York 11550, County of Nassau.

8. The Union is a labor organization within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. Section 185), which represents employees in an industry affecting
commerce as defined in Section 501 of the Taft-Hartley Act (29 U.S.C. Section 142), Section 3(4)
of ERISA (29 U.S.C. Section 1002(4)), and as further defined in Section 12 of the General
Associations Law of the State of New York. The Union’s principal office is located and
administered at 681 Fulton Avenue, Hempstead, New York 11550, County of Nassau.

9. Upon information and belief, Defendant ROADWORK AHEAD, INC. (hereinafter
“Employer” or “Defendant”) at all relevant times, was and is an employer, within the meaning of
Sections 3(5) and 515 of ERISA (29 U.S.C. Sections 1002(5) and 1145), and was and still is an
employer in an industry affecting commerce, within the meaning of Section 301 of the Taft-Hartley
Act (29 U.S.C. Section 185).

10. Upon information and belief, Employer is a for profit, domestic corporation, duly
organized and existing pursuant to the laws of, and doing business in the State of New York with

its principal place of business located at 180 Linden Ave., Westbury, NY 11590.
Case 2:19-cv-03841-JMA-AKT Document1 Filed 07/02/19 Page 4 of 8 PagelD #: 4

CAUSES FOR RELIEF
AS AND FOR A FIRST CLAIM FOR RELIEF

11. The Employer executed a C.B.A. with the Union and/or was and still is a party to
a C.B.A. with the Union and/or was and still is a party to a C.B.A. with the Union by virtue of its
membership in an employer association.

12. The C.B.A. and/or Trust Indentures requires the Employer to submit contribution
reports setting forth the hours that each employee has worked and the amount of fringe benefit
contributions due pursuant to the rate schedules set forth by the C.B.A., for all work performed by
its employees under the C.B.A., and to remit those fringe benefit contributions in accordance with
the C.B.A. and the rules and regulations established in the Trust Indentures.

13. | Upon information and belief, as a result of the work performed by the individual
employees of the Employer pursuant to the C.B.A., there became due and owing to the Funds,
from the Employer, fringe benefit contributions.

14. | The Employer has failed, neglected, and refused to remit to the Funds those reports
and fringe benefit contributions due and owing under the C.B.A. and in accordance with the Trust
Indentures in the minimum amount of $348,802.95 pursuant to an audit performed for the period
July 1, 2016 through to September 30, 2018.

15. Upon information and belief, the Employer’s failure, neglect, and refusal to remit
the proper contributions and reports to Plaintiffs constitutes a violation of the C.B.A. between the
Employer and the Union, wherein the Funds are third-party beneficiaries.

16. Pursuant to the C.B.A. and Policy for the Collection of Delinquent Contributions,
upon the Employer’s failure to pay fringe benefit contributions as they become due and owing to
Plaintiffs, the Employer is obliged to the pay: ten percent (10%) of the contributions due and owing

as liquidated damages; ten percent (10%) of the contributions due and owing as interest;
Case 2:19-cv-03841-JMA-AKT Document1 Filed 07/02/19 Page 5 of 8 PagelD #: 5

accountant fees, attorney fees, and audit fees at the hourly rate charged to the Funds for services;
and all court costs and disbursements incurred in initiating the collection of delinquent
contributions and any action therefor.

17. Accordingly, the Employer is liable to Plaintiffs for contribution reports and fringe
benefit contributions in the minimum amount of $348,802.95 for unpaid contributions, plus
liquidated damages, interest, accountant fees, attorney fees, audit fees, and court costs and
disbursements.

AS AND FOR A SECOND CLAIM FOR RELIEF

18. Plaintiffs repeat, reiterate, and reallege each and every allegation contained in
paragraphs “1” through “17” of this Complaint as if fully set forth herein.

19, Section 515 of ERISA (29 U.S.C. Section 1145) requires employers to pay fringe
benefit contributions in accordance with Collective Bargaining Agreements and Trust Indentures.

20. The Employer has failed to pay or timely pay fringe benefit contributions to
Plaintiffs, owed as a result of the work performed by the employees of the Employer under the
CBA. This constitutes a violation of Section 515 of ERISA (29 U.S.C. Section 1145).

21. Section 502 of ERISA (29 U.S.C. Section 1132) provides that, upon an Employer
violation of Section 515 of ERISA (29 U.S.C. 1145), which requires employers to pay fringe
benefit contributions in accordance with collective bargaining agreements and trust indentures, a
court must award payment to a fund of the unpaid fringe benefit contributions, plus statutory
damages and interest on the unpaid principal, both computed at a rate set forth in the United States
Internal Revenue Code (26 U.S.C. Section 6621), together with reasonable accountant fees,

attorney fees, audit fees, and costs and disbursements.
Case 2:19-cv-03841-JMA-AKT Document1 Filed 07/02/19 Page 6 of 8 PagelD #: 6

22. The Employer’s failure to pay has injured the Funds by delaying the investment of
fringe benefit contributions and causing unnecessary administrative costs for the Funds and has
injured the participants and beneficiaries and other contributing employers of the benefit plan in
the form of lower benefits and higher contribution amounts.

23. Accordingly, the Employer is liable to Plaintiffs under the C.B.A. and any Trust
Indenture concerning the payment of fringe benefit contributions and under Sections 502 and 515
of ERISA (29 U.S.C. Sections 1132 and 1145) due to the failure to pay contributions when they
are due.

24, Accordingly, the Employer is liable to the Funds in the minimum amount of
$348,802.95 in fringe benefit contributions, plus liquidated damages, interest, reasonable
accountant fees, attorney fees, audit fees, and court costs and disbursements, pursuant to Section
502 of ERISA (29 U.S.C. Section 1132).

AS AND FOR A THIRD CLAIM FOR RELIEF

25. Plaintiffs repeat, reiterate, and reallege each and every allegation contained in
paragraphs “1” through “24” of this Complaint as if fully set forth herein.

26. Pursuant to ERISA, the Collective Bargaining Agreement and/or Trust Indenture,
the Employer is required to timely submit fringe benefit contributions and contribution reports to
Plaintiffs.

27. Upon information and belief, the Employer has in the past failed to timely submit
current fringe benefit contributions and contribution reports to Plaintiffs, and is in breach of the
statutory obligations under ERISA, the Collective Bargaining Agreement, and Trust Indenture.

28. During the course of this action, additional fringe benefit contributions and/or

delinquency charges may become due and owing. If Defendant fails to pay these additional fringe
Case 2:19-cv-03841-JMA-AKT Document1 Filed 07/02/19 Page 7 of 8 PagelD #: 7

benefit contributions and/or delinquency charges, those additional amounts must be included, plus
interest and liquidated damages, as part of this action, at the time of trial or judgment, whichever
is later.

AS AND FOR A FOURTH CLAIM FOR RELIEF

29. Plaintiffs repeat, reiterate, and reallege each and every allegation contained in
paragraphs “1” through “28” of this Complaint as if fully set forth herein.

30. ‘The financial integrity of the Funds and the allocation of proper eligibility and
credit to the members are determined and based upon prompt and accurate remittance of
contribution reports and fringe benefit contributions from the Employer.

31. Plaintiffs have no adequate remedy at law to ensure that the Employer will adhere
to its continuing statutory and contractual obligations.

32. The failure of the Employer to promptly remit payment to the Funds will cause the
Funds immediate and irreparable injury unless the Employer and its officers, agents, and servants
are enjoined from failing, neglecting, and/or refusing to submit the required fringe benefit
contributions and contribution reports to Plaintiffs.

33. By reason of the foregoing, Plaintiffs are entitled to a permanent injunction
enjoining the Employer from any further or future violations of this or subsequent collective
bargaining agreements with the Union, as such agreements ‘apply to the obligations of the
Employer to Plaintiffs herein.

WHEREFORE, Plaintiffs respectfully pray for judgment against Defendant
ROADWORK AHEAD, INC. as follows:

On the First and Second Claim for Relief:

(a) In the sum of $348,802.95 and continuing for unpaid contributions to the Funds
for work performed for the period July 1, 2016 through September 30, 2018 and
Case 2:19-cv-03841-JMA-AKT Document1 Filed 07/02/19 Page 8 of 8 PagelD #: 8

continuing, plus interest calculated at ten percent (10%) of the unpaid principal
amount due, and liquidated damages calculated at ten percent (10%) of the
unpaid principal amount due;

(b) Attorneys’ fees, statutory damages, court costs, audit fees and disbursements
incurred as set forth by the Policy for the Collection of Delinquent
Contributions, in the Collective Bargaining Agreement, and as mandated by
Section 502(g)(D) of ERISA, 29 U.S.C. Section 1132(g)(2)(D);

On the Third Claim for Relief:

(a) Damages in the amount of any additional contributions and/or delinquency
charges which may become due and owing during the course of this action,
which amount shall include the principal plus interest and liquidated damages;

On the Fourth Claim for Relief:

(a) A permanent injunction enjoining the Employer, its officers, directors, agents,
and representatives from violating the terms of this or successive Collective
Bargaining Agreements and/or Declarations of Trust, as they relate to Plaintiffs
herein, including but not limited to the reporting and paying of all fringe benefit
contributions in a timely fashion;

On All Claims for Relief:
(a) For such other and further relief as the Court deems appropriate.

Dated: Hempstead, New York
July 2, 2019

Respectfully submitted,
BARNES, IACCARINO, & SHEPHERD, LLP

/s
Danielle M. Carney, Esq.
Attorneys for the Plaintiffs
3 Surrey Lane, Suite 200
Hempstead, NY 11550
(516) 483-2990
dcarney@bislawfirm.com

 
